Case 1:21-cv-00531-WFK-LB Document 5 Filed 05/12/21 Page 1 of 2 PageID #: 71




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
LOUIS PICCONE,                                                    :
                                                                  :
                           Plaintiff,                             :
                                                                  : ORDER
                  v.                                              : 21-CV-531 (WFK) (LB)
                                                                  :
BLOCK 865 LOT 300 LLC, JOHN and MARLA                             :
DIFORTE, AVERY GROSS, JOSEPH VOTTO,                               :
CHRISTOPHER ALBEE, and VOTTO AND ALBEE,:
PLLC,                                                             :
                                                                  :
                           Defendants.                            :
------------------------------------------------------------------x
WILLIAM F. KUNTZ, II, United States District Judge:

       Louis Piccone (“Plaintiff”), proceeding pro se, submitted a complaint on April 2, 2021

alleging claims under New York State law related to real property located on Staten Island. The

submission alleges diversity jurisdiction and involves the same underlying issues and some of

the same state law claims alleged and currently pending in a prior action to which Plaintiff is a

party. Agoliati v. Block 865 LOT 300 LLC, et al., 19-CV-5477 (Kuntz, J.). The complaint also

raises claims related to a New York State court action involving the same real property and

appears to seek this Court’s review of proceedings in the state court action and the pending

federal action.

       Plaintiff did not submit the filing fee when he initially submitted the complaint. On April

7, 2021, the Court directed Plaintiff to pay the $402.00 in required fees or submit a request to

proceed in forma pauperis. Plaintiff submitted a cashier’s bank check for $450.00. The Court

returned the overpayment on April 13, 2021 and again directed Plaintiff to submit a check or

money order for $402. The letter directed that payment or a completed IFP application must be

received within 14 days if Plaintiff wished to proceed.
Case 1:21-cv-00531-WFK-LB Document 5 Filed 05/12/21 Page 2 of 2 PageID #: 72




       More than 14 days have elapsed, and Plaintiff has not paid the filing fee or submitted a

motion to proceed IFP. Accordingly, this action is dismissed without prejudice.



                                                    SO ORDERED.


                                                               s/ WFK
                                                    ____________________________
                                                    HON. WILLIAM F. KUNTZ, II
Dated: May 12, 2021                                 UNITED STATES DISTRICT JUDGE
       Brooklyn, New York




                                                2
